Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about January 10, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the first and second degrees, attempted assault in the second *181degree, attempted grand larceny in the fourth degree, criminal possession of a weapon in the fourth degree and menacing in the third degree, and placed him on probation for a period of 24 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence warrants the conclusion that appellant participated in the attempted robbery by confronting the victim and repeatedly instructing him to surrender his property to the unapprehended participant. The court properly discredited appellant’s explanation of his conduct. We have considered and rejected appellant’s remaining claims. Concur—Mazzarelli, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.